Case 2:19-cv-01786-SI\/|B Document 1 Filed 03/18/19 Page 1 of 3
UNlTED STATE DISTRICT COURT

for the
District of Arizona 786'?\.\)(-5\“5

Ninth Division
Case No.:

 

YOLANDA LEWIS-MOZEJKO,

Plaintiff,

 

NV~

DEPARTMENT Of VETERANS AFFAIR,
VETERANS HEALTH ADMINISTRATION
HUMAN RESOURCES,

 

 

OFFICE of PERSONNEL MANAGEMENT,

 

GOVERNMENT EMPLOYEES HEALTH
ADMINISTRATION,

Defendants,

`_/\/\.J\./\J\/\./\./\/\./\./\./W\./\JVV\_/

 

COMPLAINT AND REQUEST FOR INJUNCTION
It The Parties to This Complaint
A. The Plaintiff(S)

Name: Yolanda Lewis-Mozejko
Street Address: 1609 E Greenway Rd.

City and County: Phoenix, Maricopa County
State and Zip Code: Arizona, 85042

E-rnai] Address: getitsigned@aol.com

B. The Defendants(s)

Name: Dept. of Veteran_S Affair, Hurnan Resources
State Address: 650 E Indian School Rd.

City and County: Phoenix Maricopa County

State and Zip: Arizona, 85042

NaIne: Office of Personnel Management, FEBH
Street Address: 1900 E St. NW

City and County: Washington

State and Zip: District of Columbia, 20415

Name: Government Employee Health Association, Inc.
State Address: PO Box 21542

City and County: Egan

State and Zip: MN 55121

II. Basis for Jurisdiction

28 USC § 1331. Federal questions

 

 

Case 2:19-cV-01786-SI\/| B Document 1 Filed 03/18/19 Page 2 of 3
A. 5 CFR Part 890
- Subpart A - Administration and General Provision (§§ 890.101 - 890.112)
v Subpart C - Enrollment (§§ 890.301 - 890.308)
- Subpart D - Temporary Extension of Coverage and Conversion (§890.401)
- Subpart K - Temporary Extension of Coverage (§§890.1101 - 890.1113)

III. Statement of Claim

Plaintiff was a federal employee with the Dept of Veterans Health Administration (hereafter Employer VHA)
from 2 / 5 / 2018 thru 10 / 22 / 201 when plaintiffwas terminated During this period, Plaintiff, elected FEHB under Government
Employee Health Association, nc. (hereafter GEHA), with a payment amount of $118.12 per pay period.

, Plaintiff learned that she was entitled to Temporary Extension of Coverage for a period on 31 days on
11/8/2019 when she reviewed the requested a copy of her SF5o from Employer VHA. Upon Plaintiffs termination on
10 / 22 / 2018, Plaintiff was never out processed from her position as a VHA employee, thus was never actually formerly advised
of the temporary continuation of coverage for a 31 day period, Nor did Plaintiff received any information of conversion under
COBRA after the 31 days of temporary extension of coverage under CORBA. (See §890.401(a)(1), (c)(1)(2) ).

Plaintiff was subsequently offered and accepted a position with the Dept of Veteran Beneflts Association
(hereafter Employer VBA), with a start date of 11 / 25/ fsz §§ Upon Plaintist first pay period, (end date 10 / 27/ 2018 / pay date
11 / 02 / 2018) with the Employer VBA, she noticed that there Was a deduction for payment of her FEHB to GEHA in the amount
of the $118.12. Plaintiff, questioned this discovery with her training manager, whom directed her to Employer HR. Plaintiff
discussed and showed the her LES to Employer HR representative and was told that it was mistake that would be corrected
and any payment(s) paid would be refunded However, each and every pay period thereafter to present, the same deduction
was made, as well as the payment of the Government’s portion as outlined in §890.1109 (a). Plaintiff s portion was increased
to $126.38 upon the first payment period.

Plaintiff, contacted GEHA upon her receipt collection letters requesting a refund for their over payments, base on a
notice of termination effective 11/27/£@; €, GEHA refused to pay for medication needed for diabetes. Upon Plaintifi’s contact
the collection department of GEHA, she was told that their records showed no gaps in her payments nor the Government
portions for all pay periods, both past and current pay periods. However, as per their policy this meant nothing and same was
not the issue at hand and the notice of termination had precedence over payments they received. GEHA representative further
stated that she would send my information to the collection agency, unless a letter from her HR was provided stating an error

had been made.

GEHA promptly canceled coverage upon day 31 based on the effective date of my termination as per Employer VHA
notification, however, EmployerVHA failed to provide notification to Plaintiff as required in 11 (c) (2) of §890.401. As outlined
in 1§(0)(2), Plaintiff did not make a request to GEHA to convert at anytime, because GEHA accepted and retained the payments
of both the Plaintiff and the Government in spite of their termination of coverage

IV. Irreparable Injury

Any monetary damages at this point in time would not be adequate compensation for the stress and anxiety
suffered by the Plaintiff as a result of this matter; Plaintiff’s perfect credit Will suffer upon notification of collection activity.
In addition, GEHA request for reimburse of payments made and refusal pay any current medical / medication bills, the
outstanding amount is approximately $6,000. The anxiety surrounding the possibility of not have enough medication for the

required daily doses for diabetes

This matter is causing interference in the Plaintiff s job performance, as the very thought of collection agencies,
and the possibility of being out of medication are constantly thought of daily. Plaintiff is a Veteran with a 50% service
connected disability and the stress of this matter is aggravating this disability.

Plaintiff contacted the Dept of Personnel Management seeking assistance with this matter on 3 / 6 / 2019 and
was told that she should contact the Dept of Veteran Affairs Benefits Officer for the VA. Shortly afterward Plaintiff contacted
Erin Andrews, the VA Benefits Office to confirm her receipt of an email. Ms. Andrews immediately advised that she had no
power to force any action to anyone on my behalf. Thereafter, plaintiff was copied in on an email to Tiffany Coleman,
department and title are unknown. Said email requested that Ms Davis pull the plaintiffs enrollment 2809 from her eOPF

and forward same to GEHA.

The following morning Plaintiff access her eOPF and discovered that the new hire documents that was
submitted to Employer VBA HR on 12/ 26/ 2018 were not shown in her eOPF. The next day plaintiff spoke With a Employer

 

 

Case 2:19-cv-01786-SI\/|B Document 1 Filed 03/18/19 Page 3 of 3
VBA HR representative whom apologized for not submitting the new hire documents to eOPF and further stated that the
reason Was due being told that it was well known the issue regarding continuation of health benefits deductions and to advised

to mind her own business.

Then Tiffany Coleman of VA, (title and department are unknown) acknowledged that an error hadbeen made
and would be corrected by Plaintiff’ s next pay period, that she would be canceling the current coverage as Plaintiff was not
entitled to any coverage, and that any monies paid to GEHA will be refunded. Tiffany Coleman further stated that based on
my employment with Employer VBA and that Plaintiff’s new coverage will have a effective date of J anuary 6, 2019, thus making
Plaintiff solely and completely liable for all medications and medical payments for past and current transaction between
11/27/ 2018 thru and 1/6/2019 a sum of approximately $6000.

Any cost of conversion at this point time would above and beyond they amount paid for coverage due to the
Employer VHA mistake and totally unfair to the Plaintiff as all this Would not Within her control. Even after advising the
Employer VBA, who is under the same payroll as Employer VHA, it has taken 5 months to correct a mistake they had long

know about.
V. Relief

Plaintiff is seeking in junction order that will prevent Employer VHA from now attempting to correct their
mistake after their failed properly notify Plaintiff as outlined in §890.401(a)(1), (c)(1) and advised GEHA of their reinstatement
of Plaintiff’s coverage due to the continuation of premium payments without any gaps;

Order GEHA to honor their obligation to provide coverage as Plaintiff made payments and GEHA accepted
and retained each and every payment paid by the Plaintiff and the Government and made no attempt to inquire, and to honor
their duty to promptly pay any and all outstanding past and present medical and medication that has been denied.

In terms of damages: Actual damage reimbursement of the $400 filing fee;
Punitive damages $10,000.

Reason being that the only alternative to resolution was byway of an injunction is the basis for actual damages
As for punitive damages, Plaintiff filed an EEOC against Employer VHA HR, for their failure to timely process her Request for
Reasonable Accommodation during her tenure of employment In addition, Plaintiff caught her then manager reviewing her
medical records, and this was validated upon receipt documents from the Privacy Officer of the Employer VHA. Plaintiff filed
a complaint as this was a HIPPA violation, ss result Plaintiff was terminated for conduct. The matter was settled, however,
Employer VHA took over 3 months to facilitated the settlement payment to Plaintiff. The matter herein can be inferred as
retaliation. Employer VHA has plenty of experience and knowledge of the termination procedure requirements, but, yet
grossly failed to adequately apply / follow the law as outlined. Thus causing their continuance negligence of duty and
obligations as my employer to inflict pain and suffering on the Plaintiff without just cause.

VI. Certiiication and Closing

Under F ederal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint (1) is not being presented for an improper purpose, such as to harass, cause unnecessary delay,
or needlessly increase in the cost of litigation: (2) is supported by existing law or by nonfrivolous argument for extending,
modifying, or reversing existing law: (3) the factual contentions have evidentiary support or, if specifically so identified, will
likely have evidentiary support after a reasonable opportunity for further investigation or deiscovery; and (4) the complaint
otherwise complies with the requirements of Rule 11.

A. I agree to provide the Clerk’s Office with any changes to my address where case-related
papers may be served. I understand that my failure to keep a current address on file with the Clerk’s Office my
result in the dismissal of my case.

Dated of signing: March 15, 2019

Signature of Plaintiff

Printed Name of Plaintiff W[a//l d& /M§”' MO Z%O

 

 

 

